Case 2:20-cv-13390-SJM-APP ECF No. 1-2, PageID.16 Filed 12/28/20 Page 1 of 12
Case 2:20-cv-13390-SJM-APP ECF No. 1-2, PageID.17 Filed 12/28/20 Page 2 of 12
Case 2:20-cv-13390-SJM-APP ECF No. 1-2, PageID.18 Filed 12/28/20 Page 3 of 12
Case 2:20-cv-13390-SJM-APP ECF No. 1-2, PageID.19 Filed 12/28/20 Page 4 of 12
Case 2:20-cv-13390-SJM-APP ECF No. 1-2, PageID.20 Filed 12/28/20 Page 5 of 12
Case 2:20-cv-13390-SJM-APP ECF No. 1-2, PageID.21 Filed 12/28/20 Page 6 of 12
Case 2:20-cv-13390-SJM-APP ECF No. 1-2, PageID.22 Filed 12/28/20 Page 7 of 12
Case 2:20-cv-13390-SJM-APP ECF No. 1-2, PageID.23 Filed 12/28/20 Page 8 of 12
Case 2:20-cv-13390-SJM-APP ECF No. 1-2, PageID.24 Filed 12/28/20 Page 9 of 12
Case 2:20-cv-13390-SJM-APP ECF No. 1-2, PageID.25 Filed 12/28/20 Page 10 of 12
        Case 2:20-cv-13390-SJM-APP ECF No. 1-2, PageID.26 Filed 12/28/20 Page 11 of 12




Terms and Conditions of Purchase
Applicable to business transactions of Bosch Solar Energy AG, its subsidiaries       4.     Force Majeure
                                                                                     4.1    Acts of God, operational disturbances without fault, unrest, governmen-
domiciled in Germany (affiliated companies pursuant to Section 15 AktG), in
                                                                                            tal measures and other unavoidable events discharge us from our obliga-
particular Bosch Solar Wafers GmbH, Bosch Solar Thin Film GmbH and
                                                                                            tion to take punctual delivery for the duration of such event. During such
Bosch Solar Operations GmbH with companies, legal entities under public law
                                                                                            events and for a two week period thereafter we are entitled – notwith-
and special funds under public law. Furthermore, applicable to business trans-
                                                                                            standing our other rights – to withdraw from the contract in whole or in
actions of Bosch Solar CISTech GmbH.
                                                                                            part, provided that such events are not of inconsiderable duration and our
                                                                                            requirements are considerably reduced as the goods have to be procured
1.    General
                                                                                            elsewhere as a result thereof.
      Our Terms and Conditions of Purchase apply exclusively; general busi-
                                                                                     4.2    The provisions of paragraph 4.1 above also apply in the case of labor
      ness terms and conditions of the supplier conflicting with or deviating
                                                                                            disputes.
      from our Terms and Conditions of Purchase are only recognized insofar
      as we expressly agreed to them in writing. Acceptance or payment of
      goods and services from the supplier (hereinafter referred to as Products)     5.     Advice of Dispatch and Invoice
                                                                                            The details in our orders and order releases shall apply. An invoice
      does not constitute agreement.
                                                                                            showing the invoice number and other allocation references is to be sent
                                                                                            in one copy to the respective printed mailing address; the invoice must
2.    Conclusion of and Modifications to the Contract
                                                                                            not be enclosed with the shipments.
2.1   Orders, contracts and order releases as well as modifications and sup-
      plements thereto must be placed and made in writing.
2.2   Oral agreements of any kind – including subsequent modifications and           6.     Pricing and Passing of Risk
                                                                                            Unless otherwise agreed, the prices are “Delivered at Place” (DAP Inco-
      supplements to our Terms and Conditions of Purchase – must be con-
                                                                                            terms 2010) including packaging. Value added tax (VAT) is not in-
      firmed by us in writing to become effective.
                                                                                            cluded. The supplier bears all risks of loss or of damage to the goods un-
2.3   The written form requirement is also deemed complied with if communi-
                                                                                            til the goods are received by us or by our representative at the location to
      cations are sent by remote data transmission or facsimile transmission.
                                                                                            which the goods are to be delivered in accordance with the contract.
2.4   Cost estimates are binding and are not to be compensated unless other-
      wise expressly agreed.
2.5   We are entitled to cancel the order if the supplier does not accept the        7.     Payment Terms
                                                                                            Unless otherwise agreed, the invoice shall be paid either within 20 days
      order within two weeks of receipt thereof.
                                                                                            subject to deduction of a 3 % discount or within 30 days without any de-
2.6   Order releases within the framework of order and order release planning
                                                                                            duction, with effect from the due date of payment and receipt of both the
      become binding if the supplier does not object within two working days
                                                                                            invoice and the goods or performance of the service. Payment is subject
      of receipt thereof.
                                                                                            to invoice verification.
2.7   The Agreement on Quality, Occupational Health and Safety, Environ-
      mental Protection and Social Responsibility for Suppliers (Quality As-
      surance Agreement), the Logistics Manual and the Delivery and Packag-          8.     Claims Based on Defects
                                                                                     8.1    Acceptance is effected subject to the reservation of an examination for
      ing Specifications of Robert Bosch GmbH form an integral part of the
                                                                                            faultlessness, in particular also including accuracy and completeness, in-
      contract.
                                                                                            sofar and as soon as this is pertinent in the ordinary course of business.
                                                                                            We will give notice of any defects found without undue delay after their
3.    Delivery
                                                                                            discovery. To this extent the supplier waives the objection to delayed no-
3.1   Deliveries deviating from our contracts and orders are only admissible if
                                                                                            tification of defects.
      given our prior written approval.
                                                                                     8.2    The provisions of statute relating to defects as to quality and defects of
3.2   Agreed periods and dates are binding. Punctual compliance with the
                                                                                            title apply except insofar as otherwise provided hereinbelow.
      delivery periods and delivery dates is determined by the date of receipt
                                                                                     8.3    In principle we have the right to select the type of supplementary per-
      of the goods by us. Unless delivery “free at factory gate (frei Werk)”
                                                                                            formance. The supplier may refuse the type of supplementary perform-
      agreed (DAP or DDP Incoterms 2010), the supplier shall make the goods
                                                                                            ance we selected if it is only possible at disproportionate expense.
      available in good time, taking account of the time for loading and ship-
                                                                                     8.4    In the event that the supplier does not commence rectifying the defect
      ment to be agreed with the forwarder.
                                                                                            immediately after our request to remedy it, in urgent cases, especially to
3.3   If the supplier is responsible for set-up or installation and unless other-
                                                                                            ward off acute danger or to prevent greater damage, we are entitled to
      wise agreed, the supplier shall bear all the necessary incidental costs
                                                                                            undertake such rectification ourselves or to have it undertaken by a third
      such as travel expenses, provision of tools and daily allowances, subject
                                                                                            party at the expense of the supplier.
      to the reservation of divergent regulations.
                                                                                     8.5    In case of defects of title, the supplier shall also hold us harmless from
3.4   The provisions of statute shall apply if agreed dates are not met. If the
                                                                                            any third party claims possibly existing, unless the supplier is not ac-
      supplier anticipates difficulties with respect to production, the supply of
                                                                                            countable for the defect of title.
      precursor material, compliance with the delivery period or similar cir-
                                                                                     8.6    The limitation period for claims based on defects is 3 years – except in
      cumstances that could interfere with supplier’s ability to deliver punctu-
                                                                                            cases of fraudulent misrepresentation – unless the thing has been used in
      ally or to deliver the agreed quality, the supplier must immediately notify
                                                                                            a building construction in accordance with its customary use and caused
      our ordering department.
                                                                                            the defectiveness thereof. The limitation period commences when the
3.5   The unconditional acceptance of a delayed delivery or service does not
                                                                                            Product is delivered (passing of risk).
      constitute a waiver of claims to which we are entitled due to the delayed
                                                                                     8.7    If the supplier performs its obligation to effect supplementary perform-
      delivery or service; this applies pending full payment of the amounts
                                                                                            ance by supplying a substitute product, the statute of limitations of the
      owed by us for the delivery or service in question.
                                                                                            goods delivered in substitution shall start to run anew after delivery
3.6   Partial deliveries are inadmissible in principle unless we expressly
                                                                                            thereof unless, when effecting the supplementary performance, the sup-
      agreed to them or can reasonably be expected to accept them.
                                                                                            plier explicitly and appropriately made the reservation that the substitute
3.7   The values established by us during the incoming goods inspection shall
                                                                                            delivery was effected purely as good will, to avoid disputes or in the in-
      determine the quantities, weights and measurements subject to the reser-
                                                                                            terests of continuation of the delivery relationship.
      vation of different values being proved.
                                                                                     8.8    Should we incur expenses as a result of the defective delivery of the
3.8   We have the right to use software belonging to the scope of delivery,
                                                                                            Product, in particular transport, carriage, labor costs, assembly and disas-
      including the software documentation, to a legally permissible extent
                                                                                            sembly costs, costs of material or costs of incoming goods control ex-
      (§§ 69a ff. UrhG [German Copyright Act]).
                                                                                            ceeding the normal scope of the control, such costs shall be borne by the
3.9   We also have the right to use such software, including the software
                                                                                            supplier.
      documentation, with the agreed performance characteristics and to the
      extent necessary for the use of the product in accordance with the agree-
      ment. We also have the right to make a backup copy even without an ex-         9.     Product Liability and Recall
                                                                                     9.1    In the event a product liability claim is asserted against us, the supplier is
      press agreement.
                                                                                            obliged to hold us harmless from such claims if and to the extent the
                                                                                            damage was caused by a defect in the Product supplied by the supplier.
                                                                                            In cases of liability based on fault, this only applies, however, if the sup-
                                                                                            plier is at fault. Insofar as the cause of the damage falls within the area of

Stand 01/2011                                                                 page 1 of 2
        Case 2:20-cv-13390-SJM-APP ECF No. 1-2, PageID.27 Filed 12/28/20 Page 12 of 12


      responsibility of the supplier, the supplier must prove that it is not at             US export control law and customs regulations as well as the export con-
      fault.                                                                                trol law and customs regulations of the country of origin of the Products.
9.2   In the cases of paragraph 9.1 above, the supplier assumes all costs and               Therefore, at least in his offers, order confirmations and invoices the
      expenses, including the costs of any legal action.                                    supplier shall provide the following information with respect to the Prod-
9.3   In all other respects the provisions of statute shall apply.                          ucts:
9.4   Prior to any recall action which is partially or wholly due to a defect in a          -     export list number (Ausfuhrlistennummer) pursuant to Annex AL to
      Product supplied by the supplier, we shall notify the supplier, give the                    the German Foreign Trade and Payments Regulation (Außen-
      supplier the opportunity to collaborate and discuss with the supplier the                   wirtschaftsverordnung) or any comparable export list information of
      efficient conduct of the recall action, unless no notification of or collabo-               applicable export lists;
      ration by the supplier is possible on account of the particular urgency.              -     ECCN (Export Control Classification Number) for US-goods (in-
      The costs of the recall action shall be borne by the supplier insofar as a                  cluding technology and software) pursuant to the US Export Ad-
      recall action is due to a defect in a Product supplied by the supplier.                     ministration Regulations (EAR);
                                                                                            -     country of origin of the Products and of the components thereof, in-
10. Rights of Withdrawal and Termination                                                          cluding technology and software;
10.1 In addition to the statutory rights of rescission we have the right to                 -     any transport of the Products through USA, manufacture or stocking
     withdraw from or terminate the contract with immediate effect if                             of the Products in the USA and whether the Products have been
          the supplier has stopped supplying its customers,                                      manufactured by using US technology;
          there is or threatens to be a fundamental deterioration to the finan-            -     HS-Code of the Products; and
           cial circumstances of the supplier and as a result of this the per-              -     a contact person in his organisation to provide further information to
           formance of a supply obligation to us is in jeopardy,                                  us upon request.
          the supplier meets the criteria for insolvency or over-indebtedness,             Upon our request the supplier shall provide any other foreign trade data
           or                                                                               with respect to the Products and their components in written form and
          the supplier stops making its payments.                                          shall inform us on all changes to such data without undue delay and prior
10.2 We also have the right to withdraw from or terminate the contract if the               to supply to us.
     supplier files an application for insolvency or comparable debt settle-
     ment proceedings to be initiated with respect to its assets.                     15. Compliance
10.3 If the supplier rendered part performance, we only have the right to             15.1 The supplier shall comply with the respective statutory provisions gov-
     cancel the whole contract if we have no interest in the part performance.             erning the treatment of employees, environmental protection and health
10.4 If we withdraw from or terminate the contract by virtue of the foregoing              and safety at work and to work on reducing the adverse effects of its ac-
     contractual rescission rights or respective termination rights, then the              tivities on human beings and the environment. In this respect the supplier
     supplier must compensate us for the loss or damage incurred as a result,              shall set up and further develop a management system in accordance
     unless the supplier was not responsible for the rights arising to withdraw            with ISO 14001 within the realms of its possibilities. Further, the sup-
     from or terminate the contract.                                                       plier shall comply with the principles of the UN Global Compact Initia-
10.5 Statutory rights and claims shall not be limited by the regulations in-               tive relating basically to the protection of international human rights, the
     cluded in this Section 10.                                                            right to collective bargaining, the abolition of forced labor and child la-
                                                                                           bor, the elimination of discrimination when personnel is engaged and
11.   Conducting Work                                                                      employed, the responsibility for the environment and the prevention of
      Persons who carry out work on our factory premises in fulfillment of the             corruption. Further information on the UN Global Compact Initiative is
      contract must observe the respective plant regulations. The liability for            available at: www.unglobalcompact.org.
      accidents suffered by these persons on our factory premises is excluded         15.2 In the event that a supplier repeatedly violates the law and/or violates the
      except to the extent caused by willful or gross negligent breach of duty             law despite being given respective advice, and fails evidence that the
      by our legal representatives or persons employed in the performance of               violation of the law has been cured as far as possible and that appropriate
      our obligations.                                                                     precautions have been taken to avoid violations of the law in future, we
                                                                                           reserve the right to terminate or withdraw from existing contracts with-
12.   Provision of Materials                                                               out notice.
      Materials, parts, containers and special packaging provided by us remain
      our property. These may only be used as designated. The materials are           16.   Place of Performance
      processed and parts assembled for us. It is agreed that we are co-owner               The place of performance is the place to which the goods are to be deliv-
      of the products manufactured with our materials and parts in proportion               ered in accordance with the contract or where the service is to be ren-
      to the value of the materials or parts provided in relation to the value of           dered.
      the whole product; such products shall be kept safe for us by the supplier
      to this extent.                                                                 17. Miscellaneous
                                                                                      17.1 If one of the provisions of these Terms and Conditions and of additional
13. Documentation and Confidentiality                                                      agreements reached should be or become ineffective, this shall not affect
13.1 The supplier shall keep confidential with respect to third parties all                the validity of the Terms and Conditions in other respects. The parties
     business and technical information made available by us (including fea-               hereto are obliged to agree upon a provision to replace the ineffective
     tures which may be derived from objects, documents or software pro-                   provision that approximates as closely as possible the economic intent of
     vided and any other knowledge or experience) as long and to the extent                the ineffective provision.
     that it is not proven public knowledge, and it may only be made available        17.2 The contractual relationships shall be governed exclusively by German
     to those persons in the supplier’s business facility who necessarily need             law excluding the conflict of law provisions and the UN Convention on
     to be involved in the use thereof for the purpose of delivery to us and               Contracts for the International Sale of Goods (CISG).
     who are also committed to confidentiality; the information remains our           17.3 The venue for all legal disputes arising either directly or indirectly out of
     exclusive property. Without our prior written consent, such information               contractual relationships based on these Terms and Conditions of Pur-
     must not be duplicated or exploited commercially – except for deliveries              chase shall be the place of business of the respective Bosch-Company.
     to us. At our request, all information originating from us (if appropriate            We further have the right to take legal action against the supplier at a
     also including any copies or records made) and loaned items must be,                  court with jurisdiction over the registered office or branch office of the
     without undue delay, returned to us in full or destroyed.                             supplier or at the court with jurisdiction over the place of performance at
     We reserve all rights to such information (including copyright and the                our discretion.
     right to file for industrial property rights such as patents, utility models,    17.4 If suppliers’ place of business is located outside Germany, as an alterna-
     semiconductor protection, etc.). In the event this is provided to us by               tive to submitting a dispute to the ordinary court (staatliches Gericht) we
     third parties, the reservation of rights also applies for the benefit of such         further have the right to take legal actions against the supplier regarding
     third parties.                                                                        all legal disputes arising either directly or indirectly out of contractual re-
13.2 Products manufactured on the basis of documentation drafted by us such                lationships at a Court of Arbitration with its place in Erfurt. The Court of
     as drawings, models and the like, or based on our confidential informa-               Arbitration shall consist of three (3) arbitrators. The chairman of the
     tion, or manufactured with our tools or with tools modeled on our tools,              Court of Arbitration shall be a fully qualified lawyer. The Court of Arbi-
     may neither be used by the supplier itself nor offered or supplied to third           tration shall act on the basis of the Rules of Arbitration (Edition 1998) of
     parties. This also applies analogously to our print orders.                           the International Chamber of Commerce, Paris.

14.   Export Control and Customs
      The supplier shall be obliged to inform us about any applicable (re-) ex-
      port licence requirements for the Products under German, European or
Stand 01/2011                                                                page 2 of 2
